       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 1 of 10

                                                              Original

Approved: _____________________________________
          CHRISTOPHER J. CLORE
          Assistant United States Attorney

Before:     THE HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York

- - - - - - - - - - - - - - - x
                              :
                                           20 MAG 12898
UNITED STATES OF AMERICA      :             COMPLAINT
                              :
          - v. -              :             Violation of
                              :             18 U.S.C. § 922(g)
JAMARRI REID,                 :
                              :             COUNTY OF OFFENSE:
                              :             BRONX
          Defendant.          :
                              :
- - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          DETECTIVE JASON FERNANDEZ, being duly sworn, deposes and
says that he is a Detective with the New York City Police
Department (“NYPD”) and charges as follows:

                               COUNT ONE

     1.   On or about November 23, 2020, in the Southern District
of New York and elsewhere, JAMARRI REID, the defendant, knowing
that he had previously been convicted in a court of a crime
punishable by a term of imprisonment exceeding one year, did
knowingly and intentionally possess in and affecting commerce
ammunition, to wit, a CCI Blazer .380-caliber shell casing, which
previously had been shipped and transported in interstate and
foreign commerce.

          (Title 18, United States Code, Section 922(g)(1).)

     The bases for my knowledge and for the foregoing charge are,
in part, as follows:

     2.   I am a Detective with the NYPD. This affidavit is based
upon my conversations with other law enforcement officers, my
examination of reports and records prepared by law enforcement
officers, my review of surveillance footage, and my involvement in
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 2 of 10



this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause, it does not
include all of the facts that I have learned during the course of
my investigation. Where the contents of documents and the actions
and statements of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     3.   Based on my conversations with other NYPD officers and
my review of police reports and records, I have learned, in
substance and in part, that on or about November 23, 2020, at
approximately 7:26 p.m., NYPD officers responded to the area
located behind 1135 East 226th Drive, Bronx, New York (the
“Shooting Location”) after receiving an alert that a gunshot had
been detected in the area.

     4.   During the course of my participation in this
investigation, I have reviewed surveillance videos collected from
the vicinity of the Shooting Location (the “Shooting Videos”). The
Shooting Videos show the following, in substance and in part:

          a.    On or about November 23, 2020, at approximately
7:23 p.m., an individual wearing what appears to be a light-colored
sweatshirt and dark-colored pants (the “Intended Target”) can be
seen standing on a walkway, just a few feet north of 1135 East
226th Drive (the “1135 Building”). In the video, it appears that
the Intended Target is standing in front of and to the right of
the 1135 Building.




                                    2
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 3 of 10



          b.   At approximately 7:24 p.m., the Intended Target is
approached by an individual wearing what appears to be a light-
colored hood, light-colored pants, and a dark-colored jacket (the
“Shooter”). The Shooter approaches the Intended Target from the
vicinity of 4056 Laconia Avenue (the “4056 Building”).




          c.   Seconds after the Shooter’s arrival, the Intended
Target and the Shooter walk together in the direction of the 1135
Building, at which point the Shooter appears to reach for an object
on his person and what appears to be a muzzle flash can be seen
immediately thereafter.




                                    3
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 4 of 10



          d.   The Intended Target flees eastbound on a footpath
towards 1138 East 229th Drive South (the “1138 Building”). The
Shooter pursues the Intended Target and appears to be pointing
what I believe to be a firearm in the direction of the Intended
Target.




          e.   The Shooter continues to pursue the Intended Target
eastbound on the footpath.




                                    4
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 5 of 10



          f.   The Shooter chases the Intended Target for a few
more feet before turning around, making a left on a nearby footpath
that intersects with the path the Intended Target used to flee,
and runs south towards East 226th Drive South.




          g.   The Intended Target continued east towards the 1138
Building and went inside.

     5.   Based on my conversations with law enforcement officers
involved in this investigation, as well as my review of NYPD
reports and records, I have learned, in substance and in part,
that, based on the Shooting Videos, law enforcement canvassed the
area for additional surveillance videos recorded prior to the
shooting.

     6.   During the course of my participation in this
investigation, I have reviewed surveillance videos collected from
(i) a bodega located at 4027 Laconia Avenue (the “4027 Bodega
Video”); (ii) a bodega located at 4045 Laconia Avenue (the “4045
Bodega Video”) 1; (iii) 4030 Laconia Avenue (the “4030 Laconia
Video”); (iv) 4024 Laconia Avenue (the “4024 Laconia Video”); (v)
4034 Laconia Avenue (the “4034 Laconia Video”); and (vi) a pole
camera located in the vicinity of East 228th Street and Laconia
Avenue (the “Pole Camera,” and, collectively, the “Additional

1    Based on my conversations with law enforcement officers
involved in this investigation, I have learned that the timestamp
on the 4045 Bodega Video is approximately 24 hours behind the
actual time and, as a result, shows November 22, 2020.
                                    5
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 6 of 10



Surveillance Videos”). The Additional Surveillance Videos show the
following, in substance and in part:

          a.   On or about November 23, 2020, at approximately
6:18 p.m., over an hour before the shooting, an individual wearing
clothing consistent with the Shooter (“Individual-1”) can be seen
entering the 4027 Bodega.




          b.   At approximately 6:23 p.m., Individual-1 can be
seen leaving the 4027 Bodega and walking north on Laconia Avenue,
towards East 228th Street and the 4045 Bodega. Individual-1 stands
in the vicinity of the 4045 Bodega for several minutes.




                                    6
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 7 of 10



          c.   At approximately 7:00 p.m., an individual wearing
clothing consistent with the Intended Target (“Individual-2”) can
be seen entering the 4045 Bodega and standing near an ATM machine
located near the front of the 4045 Bodega. Individual-2 appears to
be speaking on a cellphone. Individual-2 remains in that location
for several minutes.




          d.   At approximately 7:18 p.m., Individual-1 enters the
4045 Bodega, approaches Individual-2, and appears to attempt to
shake Individual-2’s hand. Individual-1 and Individual-2 then
appear to have a conversation for several seconds before
Individual-1 leaves the bodega. Individual-2 leaves the bodega
approximately one minute later.




                                    7
       Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 8 of 10



          e.   Shortly   after   leaving   the   4045  Bodega,   at
approximately 7:20 p.m., Individual-1 can be seen crossing Laconia
Avenue towards the 4056 Building and going inside. At approximately
7:21 p.m., Individual-2 can be seen leaving the 4045 Bodega,
crossing Laconia Avenue and walking towards the Shooting Location.

          f.   At approximately 7:23 p.m., Indiviudal-1 can be
seen exiting the 4056 Building and walking towards the Shooting
Location seconds before the shooting takes place.




          g.   Based on the foregoing, I believe that Individual-
1 is the Shooter and that Individual-2 is the Intended Target.

     7.   Based on my conversations with an NYPD Detective
involved in this investigation (“Detective-1”), I have learned, in
substance and in part, that, on or about December 1, 2020,
Detective-1 went to the 4045 Bodega to retrieve surveillance
footage. Upon Detective-1’s arrival at the 4045 Bodega, Detective-
1 observed a black male, later identified as JAMARRI REID, the
defendant, wearing clothing consistent with that worn by the
Shooter, sitting outside.

     8.   Based on my conversations with Detective-1, I have
learned that, after observing JAMARRI REID, the defendant,
Detective-1 contacted another NYPD Detective (“Detective-2”), and
instructed Detective-2 to access the Pole Camera and observe REID
as well. Based on my conversations with Detective-1 and Detective-
2, I have learned, in sum and substance, that Detective-2 accessed
the Pole Camera and observed that REID was wearing clothing
consistent with that worn by the Shooter.


                                    8
         Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 9 of 10



     9.   Based on my conversations with law enforcement officers
involved in this investigation, as well as my review of NYPD
reports and records, I have learned, in substance and in part,
that REID was placed under arrest shortly thereafter.

     10. Based on my participation in this investigation, I know
that REID was taken to the 47th Precinct and interviewed. Based on
my review of a recording of that interview, I know that REID waived
his Miranda rights and agreed to speak with law enforcement. During
the interview, the interviewing officers showed REID still images
from the 4027 Bodega Video. REID made the following statements, in
substance and in part:

          a.   REID identified himself as Individual-1 wearing the
white hat, dark-colored jacket, white hooded sweatshirt, light-
colored jeans, and knapsack in the still images depicted in
paragraph 6(a) above.

            b.    REID denied being involved in the shooting.

          c.   REID stated that he may have stopped at the 4056
building on the night of the shooting to smoke or “take a piss.”

            d.    REID stated that he was aware that he is a convicted
felon.

          e.   After the interviewing officers left the room, REID
stated the following, in sum and substance and in part: (i) “Why’d
I go outside, bro?”; (ii) “I fucked up. I just had a son, bro.”;
and (iii) “I really fucked up, I fucked up. I just had a whole
son.”

     11. Based on my conversations with law enforcement officers
involved in this investigation, I have learned, in substance and
in part, that law enforcement obtained surveillance video from the
1138 Building after watching the Intended Target escape inside.
Law enforcement officers compared still images of the Intended
Target to photos contained in a law enforcement database of
individuals who had provided that address to law enforcement.

     12. Law enforcement identified the Intended Target and
interviewed him on or about December 1, 2020. During the interview,
the Intended Target made the following statements, in sum and
substance, and in part:

          a.   The Intended Target and the Shooter had an argument
inside of a bodega shortly before the shooting.


                                      9
      Case 1:20-mj-12898-UA Document 1 Filed 12/02/20 Page 10 of 10



          b.   The Shooter confronted the Intended Target shortly
after the argument, brandished a firearm, and fired a single shot
at the Intended Target.

     13. During the interview, law enforcement showed the
Intended Target a six-pack photo array containing a photograph of
JAMARRI REID, the defendant. The Intended Target identified REID
as the Shooter.

     14. Based on the foregoing, I believe that JAMARRI REID, the
defendant, is the Shooter.

     15. Based on my conversations with law enforcement officers
involved in this investigation, as well as my review of NYPD
reports and records, I have learned that a single .380-caliber
shell casing was recovered from the Shooting Location (the “Shell
Casing”).

     16. Based on my conversation with a Special Agent of the
United States Bureau of Alcohol, Tobacco, Firearms, and
Explosives, I have learned that the Shell Casing was manufactured
outside of the State of New York.

     17. I have reviewed criminal history records pertaining          to
JAMARRI REID, the defendant, which show that REID was convicted       on
or about September 9, 2019, in the Queens County Supreme Court        of
criminal contempt in the first degree, a Class E felony,              in
violation of New York Penal Law Section 215.51.

     WHEREFORE, deponent prays that the defendant be imprisoned or
bailed, as the case may be.


                                 /s/ Jason Fernandez
                           _________________________________
                           JASON FERNANDEZ
                           Detective
                           NYPD

Sworn to before me by reliable
electronic means this
3rd2 day of December, 2020


____________________________________
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK


                                   10
